DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0154594), hereinafter referred to as Kang in view of Lee (US 2015/0347314), hereinafter referred to as Kang.

Referring to claim 1, Kang teaches, as claimed, a memory controller (i.e.-memory controller 1200, see fig. 1/2), comprising: a cache memory (i.e.-buffer 1240, see fig. 2); a host control circuit (i.e.-host interface 1220, see fig. 2) configured to receive a read command and a logical address from a host (i.e.-receive a read operation from a host including command address, page 4, lines 3-9 and page 5, ¶89), read out mapping information corresponding to the logical address, from a buffer memory device, (i.e.-retrieve mapping information associated with a logical address form memory system 1100, page 5, ¶91, lines 3-6; and ¶84), and cache the mapping information in the cache memory (i.e.-load the retrieved map information into buffer 1240, page 5, ¶91, lines 3-6); and a flash translation layer (i.e.-FTL 1230a, see fig. 3) configured to read a physical address corresponding to the logical address from the mapping information cached in the cache memory (i.e.-the FTL translates the logical address by reading the associated physical address from the mapping information, page 5, ¶96; page 4, ¶71; and page 6, ¶98).
	However, Kang does not teach the read out mapping information corresponding to the logical address being in response to the read command, from a buffer memory device configured to store logical-physical address mapping information loaded from a nonvolatile memory device.
	On the other hand, Lee discloses method and system for operating nonvolatile memory, wherein mapping information is read from a buffer memory device configured to store logical-physical address mapping information loaded from a nonvolatile memory device (page 1, ¶5).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teaching of Kang so that the read out mapping information corresponding to the logical address is in response to the read command, from a buffer memory device configured to store logical-physical address mapping information loaded from a nonvolatile memory device, as taught by Lee. The motivation for doing so would have been to reduce delay time by previously loading the mapping data that is stored in the nonvolatile memory device into the page buffer before any host  commands are applied.

As to claim 2, the modified Kang teaches the memory controller of claim 1, further comprising: a flash control circuit (i.e.-card controller 3220, see fig. 17) configured to read data corresponding to the read command from the nonvolatile memory device based on the physical address (page 9, ¶152, lines 3-7 and page 5, ¶96).

As to claim 3, the modified Kang teaches the memory controller of claim 1, further comprising an error correction circuit coupled between the buffer memory device and the cache memory (i.e.-ECC unit, page 4, ¶73, line 7), wherein the error correction circuit is configured to perform an ECC decoding operation on the mapping information output from the buffer memory device and to generate ECC decoded mapping information, and wherein the cache memory caches the ECC-decoded mapping information (page 5, ¶92).

As to claim 4, the modified Kang teaches the memory controller of claim 2, wherein the buffer memory device is configured to buffer the data read from the nonvolatile memory device (page 4, ¶69, lines 5-7).

As to claim 5, the modified Kang teaches the memory controller of claim 2, wherein when the host control circuit receives a write command, a write logical address, and write data from the host, the flash translation layer maps a write physical address to the write logical address, and updates mapping information stored in the buffer memory device (page 4, ¶74, lines 6-11) with the write physical address mapped to the write logical address (page 4, ¶74, lines 20-23), and the flash control circuit programs the write data in the nonvolatile memory device based on the write physical address (page 4, ¶74, lines 6-11 and page 4, ¶67, lines 1-4).

As to claim 6, the modified Kang innately teaches the memory controller of claim 5, wherein the flash translation layer updates the mapping information stored in the buffer memory device (page 4, ¶74, lines 6-11) by reading chunk data corresponding to the write logical address from the buffer memory device, modifying section data corresponding to the write physical address that is included in the chunk data (page 6, ¶111, lines 11-12), and writing modified chunk data including the modified section data to the buffer memory device (page 4, ¶74, lines 13-20). 

Referring to claim 7-12,  the claims are substantially the same as claims 1-6, hence the rejection of claims 1-6 is applied accordingly. 

Referring to claim 13-18,  the claims are substantially the same as claims 1-6, hence the rejection of claims 1-6 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 10/28/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Elias Mamo/Primary Examiner, Art Unit 2184